Title: General Orders, 31 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 31st 1776.
Parole Moore.Countersign Newbourn.


Learnards, Parsons’s, Huntingtons, Wards, and Wyllys’s Regiments are to march at sun-rise, next Thursday Morning. The whole to be commanded by Brigadier Genl Spencer—The remainder of the Regiment of Artillery (except the Company that is to remain in Boston) with such Pieces of Artillery and Stores, as Colonel Knox shall think necessary; are to march with the above Brigade—The Quarter Master General’s Assistant to pay particular Attention to the providing the Teams for the Regiments, and the Artillery abovementioned; The commanding Officers of these five Regiments, may each of them have a Warrant for Five-hundred pounds, upon Application at Head Quarters; and they are to credit the pay Abstract for the Month of February, for that sum.
All the Ammunition, and other Articles, which have been deliver’d to the Regiments of Militia, out of the Continental Stores, are to be carefully return’d, or the Value will be deducted out of the pay-abstract—The Assistant Qr Mr General and Commissary of Stores, are to take care that this order be fulfilled.
